DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-I (Claims 1-15) in the reply filed on 3/14/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Pub: 2021/0151445 A1), hereinafter Wagner, in view of Lin et al. (US PGpub: 2018/0233573 A1), herein after Lin.
Regarding claim 1, Wagner teaches a transistor device, comprising: a gate structure (124, fin 124a, gate layer  and memory cell 110 as gate, FIG. 7a, 7b) having a gate layer and a ferroelectric layer; source and drain terminals, disposed at opposite sides of the gate structure; and a crystalline channel portion, extending between the source and drain terminals, wherein the source and drain terminals are disposed on the crystalline channel portion and the gate structure is disposed on the crystalline channel portion; wherein the crystalline channel portion includes a first material containing a Group III element and a Group V element, the gate layer includes a second material containing a Group III element and a rare-earth element (Paragraph [0017]), and the ferroelectric layer includes a third material containing a Group Ill clement, a rare-earth element and a Group V element. 
Wagner does not explicitly teach the channel region.
Lin teaches channel region (see FIG.5b).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Wagner’s stacked device to modify with teachings as described by Lin such that it provides a structure that optimizes both efficiency and increase the effective endurance per cell.
Regarding claim 2, Wagner teaches the transistor device according to claim 1, wherein the first material comprises crystalline aluminum nitride (AlN), the second material comprises aluminum scandium (AlSC) and the third material comprises aluminum scandium nitride (AlScN) (Paragraph [0128]-[0130], Fig. 9a).
Regarding claim 3, Wagner teaches the transistor device according to claim 2, wherein the third material comprises aluminum-rich AlScN with a scandium (Sc) content ranging from about 22% to about 50% (Paragraph [0128]-[0130], Fig. 9a).
Regarding claim 4, Wagner teaches the transistor device according to claim 1, further comprising a crystalline layer disposed beneath the crystalline channel portion (124 disposed below channel layer which will be created when potential is asserted between source and drain) and located on one side of the crystalline channel portion opposite to the other side at which the gate structure and the source and drain terminals are disposed (as in FIG. 7a where gate structure is 124a, 110) , wherein the crystalline layer includes a fourth material containing a Group III element and a Group V element, and the fourth material is different from the first material (Paragraph [0090]).
Regarding claim 5, Wagner teaches the transistor device according to claim 4, wherein the first material comprises crystalline aluminum scandium nitride (AlScN), the second material comprises aluminum scandium (AISc), the third material comprises aluminum scandium nitride (AIScN), and the fourth material comprises crystalline aluminum nitride (AlN), and the third material has a scandium (Sc) content higher than that of the first material (Paragraph [0128]-[0130], Fig. 9a, PArgarpah [0017. [0052]-[0058], [0090]]).
Regarding claim 6, Wagner teaches the transistor device according to claim 5, wherein the first material comprises aluminum-rich AlScN with a Sc content larger than zero and smaller than 22%, and the third material comprises aluminum-rich AIScN with a Sc content ranging from about 22% to about 50% (Paragraph [0128]-[0130], Fig. 9a). 
Regarding claim 7, Wagner teaches the transistor device according to claim 1, wherein the source and drain terminals include a metallic material, and the metallic material includes at least one selected from tungsten (W), ruthenium (Ru), molybdenum (Mo), tantalum (Ta), titanium (Ti), an alloy thereof, a nitride thereof and a combination thereof(source and drain contacts or terminal are known to have these kind of materials. People skilled in the art would be able to choose from known suitable material based on need).
Regarding claim 8, Wagner teaches a transistor device, comprising: a gate layer, wherein the gate layer contains scandium (Sc) (124, fin 124a, gate layer  and memory cell 110 as gate, FIG. 7a, 7b); a crystalline channel layer, located beneath the gate layer (Channel layer is below gate layer 125, 124a in FIG. 7a, 7b and 8. channel is created between drains and source when voltage applied as in paragraph [0019], [0092]) between drain and source).); a ferroelectric layer disposed between the gate layer and the crystalline channel layer, wherein the ferroelectric layer contains scandium; and a source and a drain disposed on the crystalline channel layer (Paragraph [0128]-[0130], Fig 7a, 7b, 8 and their description).
Wagner does not explicitly teach the channel region.
Lin teaches channel region (see FIG.5b).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Wagner’s stacked device to modify with teachings as described by Lin such that it provides a structure that optimizes both efficiency and increase the effective endurance per cell.
Regarding claim 9, Wagner teaches the transistor device according to claim 8, wherein, the ferroelectric layer includes aluminum, scandium and nitrogen (Paragraph [0128]-[0130]).
Regarding claim 10, Wagner teaches the transistor device according to claim 9, wherein the crystalline channel layer includes an aluminum scandium nitride layer having a scandium (Sc) content less than about 22%, and the ferroelectric layer includes an aluminum scandium nitride layer having a Sc content ranging from about 22% to about 50% (Paragraph [0128]-[0130]).  
Regarding claim 11, Wagner teaches the transistor device according to claim 10, wherein the Sc content of the aluminum scandium nitride layer of the crystalline channel layer is gradually increased with a slope (Paragraph [0128]-[0130], Fig. 9a).
Regarding claim 12, Wagner teaches the transistor device according to claim 9, wherein the crystalline channel layer includes an aluminum nitride layer, and the ferroelectric layer includes an aluminum scandium nitride layer having a Sc content ranging from about 22% to about 50% (Paragraph [0128]-[0130]).
Regarding claim 13, Wagner teaches the transistor device according to claim 8, wherein the gate layer includes aluminum and scandium (Paragraph [0128]-[0130], Fig. 9a, 124, fin 124a, gate layer  and memory cell 110 as gate, FIG. 7a, 7b, Paragraph [0052]-[0058]).
Regarding claim 14, Wagner teaches the transistor device according to claim 8, wherein the source (126) and the drain (128) are respectively located at two opposite sides of the gate layer (125 and 124) and the ferroelectric layer (As in FIG. 8).
Regarding claim 15, Wagner teaches the transistor device according to claim 8, further comprising a base material located beneath the crystalline channel layer (a base material (substrate material) underneath the channel (channel is created between drains and source when voltage applied as in paragraph [0019], [0092]) between drain and source).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828